Name: Commission Implementing Regulation (EU) 2016/345 of 10 March 2016 setting out the frequency of reporting of container status messages, the format of the data and the method of transmission
 Type: Implementing Regulation
 Subject Matter: tariff policy;  information and information processing;  organisation of transport;  cooperation policy;  maritime and inland waterway transport;  information technology and data processing
 Date Published: nan

 11.3.2016 EN Official Journal of the European Union L 65/38 COMMISSION IMPLEMENTING REGULATION (EU) 2016/345 of 10 March 2016 setting out the frequency of reporting of container status messages, the format of the data and the method of transmission THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 515/97 of 13 March 1997 on mutual assistance between the administrative authorities of the Member States and cooperation between the latter and the Commission to ensure the correct application of the law on customs and agricultural matters (1), and in particular Article 18c thereof, Whereas: (1) Regulation (EC) No 515/97 provides that carriers are to submit data concerning container movements for the events listed in Article 18a paragraph 6 of the Regulation to the CSM directory managed by the Commission, but only in so far as these are known to the reporting carrier and the data for such events have been generated, collected or maintained in their electronic records. (2) To ensure the timely analysis of the data relating to container movements, to secure unimpeded transfer of such data from the maritime carriers to the CSMs directory and to guarantee a manageable level of diversity regarding possible ways of encoding data the frequency of reporting of CSMs, the format of the CSMs and the method of transmission should be specified. (3) Due to the volume and regular changes to the container traffic, the effective detection of fraud depends to a large extent on the timely identification of suspicious movements of containers. To guarantee the data received are used effectively, by limiting the risk that suspicious shipments will be moved to an undetermined location before the detection of suspicious consignments can be carried out effectively, carriers should be required to transmit CSMs to the CSM directory no later than 24 hours after the CSM is generated, collected or maintained in the carrier's electronic records. (4) To reduce the financial burden for the industry and facilitate the transmission of CSMs, the carriers should be required to use one of the main standards of ANSI ASC X12 or UN/Edifact. ANSI ASC X12 is a protocol for electronic data interchange (EDI) from the American National Standards Institute (ANSI), whereas UN/Edifact is the EDI standard developed under the United Nations (UN). The use of such standards should reduce the implementation costs for the carriers as these standards are considered universally utilised by the maritime industry for the purposes of electronic data interchange. (5) To ensure secure transmission of data and to guarantee the adequate level of confidentiality and integrity of data transmitted, CSMs should be transmitted using the secure shell file transfer protocol (SFTP) designed by the Internet Engineering Task Force (IETF). This transmission method guarantees the level of required security and is considered acceptable by the industry in terms of feasibility of implementation. In order to reduce the implementation cost, the carriers should be allowed to use also other transmission methods subject to the condition that they guarantee the same level of data security compared to SFTP. (6) To reduce the financial burden relating to the transfer of CSMs, the carriers should be allowed to transfer all CSMs generated, collected or maintained in their electronic records without selecting individual CSMs. In those cases, the Commission and the competent authorities of the Member States should be allowed to access and use those data in accordance with the provisions of Regulation (EC) No 515/97. (7) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Regulation (EC) No 515/97, HAS ADOPTED THIS REGULATION: Article 1 Frequency of reporting of CSMs Carriers shall transmit complete CSMs generated, collected or maintained in the carrier's electronic records to the CSM directory no later than 24 hours after the CSM is entered into the carrier's electronic records. Transmission of historic CSMs pursuant to Article 18a(5) of Regulation (EC) No 515/97 shall be done within 24 hours after the generation or collection of the first CSM in the carrier's electronic records establishing that the container is destined to be brought into the customs territory of the Union. Article 2 Format of the data in the CSMs Carriers shall report CSMs in accordance with the ANSI ASC X12 or UN/Edifact standards. Article 3 Method of transmission of CSMs 1. Carriers shall transmit CSMs using secure shell file transfer protocol (SFTP). Carriers shall be allowed to transmit CSMs using other methods provided that these guarantee the level of security comparable to the SFTP. 2. CSMs may be transmitted either by: (a) selective reporting of individual CSMs as specified in Article 18a(6) of Regulation (EC) No 515/97; or (b) transfer of all CSMs generated, collected or maintained in the carrier's electronic records without selecting individual CSMs. Where a carrier transmits CSMs in accordance with point (b), the carrier accepts that the Commission and the Member States have access to and use those data in accordance with the conditions set out in Regulation (EC) No 515/97. Article 4 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply as of 1 September 2016. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 March 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 82, 22.3.1997, p. 1.